Matter of Darwin P. (2017 NY Slip Op 00549)





Matter of Darwin P.


2017 NY Slip Op 00549


Decided on January 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2017

Acosta, J.P., Mazzarelli, Feinman, Webber, JJ.


2872

[*1]In re Darwin P., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Qian Julie Wang of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about October 8, 2015, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of attempted sexual abuse in the second degree, and placed him on supervised probation for a period of 18 months, unanimously affirmed, without costs.
The court providently exercised its discretion in adjudicating appellant a juvenile delinquent and placing him on probation, because this was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), in light of appellant's sexual conduct toward a much younger child. An adjournment in contemplation of dismissal would not have ensured that, after its term expired, appellant remained in and satisfactorily completed an appropriate 18-month sex offender treatment program. While appellant asserts that a juvenile delinquency adjudication could theoretically subject him to sex offender registration in another jurisdiction, the Family Court Act provides remedies such as sealing that would minimize the likelihood of such a situation (see Matter of Steven F., 127 AD3d 536, 537 [1st Dept 2015], lv denied 26 NY3d 006 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2017
CLERK